DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.

Status of the Claims
Amendment filed 26 August 2021 is acknowledged.  Claim 14 has been amended.  Claims 1-22 are pending.  Claims 1-13 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata (US Patent Application Publication 2004/0033654, hereinafter Yamagata ‘654).
With respect to claim 14, Yamagata ‘654 teaches (FIGs. 1-4D) an integrated circuit device as claimed, comprising:
one or more semiconductor die (2) each comprising an active surface including one or more electrical contact (electrodes of the chip) ([0068]);
one or more conductive stud (post structure) in a directly metallized connection (see Applicant’s special technical definition at p. 7, ln. 16-18 of Applicant’s specification) with the one or more electrical contact (electrodes of the chip) ([0068]);
one or more conductive contact (35 and 37) connected to one of the one or more conductive stud (post structure) without solder and without a pre-fabricated interposer ([0069-0070]);
an over-mold structure (31 and 39) substantially surrounding the active surface of the one or more semiconductor die (2), the one or more conductive stud (post structure), and the one or more conductive contact (35 and 37), the over-mold structure defining an outer surface (upper surface of 39) ([0067, 0070]); and
wherein a portion of the over-mold structure (31 and 39) is removed by grinding to expose the one or more conductive contact (35 and 37) at the outer surface (upper surface of 39) of the over-mold structure, wherein the one or more conductive contact is substantially planar with respect to the outer surface of the over-mold structure and 
The expression, “wherein a portion of the over-mold structure is removed by grinding to expose the one or more conductive contact at the outer surface of the over-mold structure,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

With respect to claim 15, Yamagata ‘654 teaches wherein the over-mold structure (31 and 39) comprises an epoxy molding compound ([0070]).
With respect to claim 16, Yamagata ‘654 teaches wherein the one or more conductive contact (35 and 37) comprises copper ([0069]).
With respect to claim 17, Yamagata ‘654 teaches wherein each of the one or more conductive stud (post structure) is provided in registry with one of the one or more electrical contact (electrodes of the chip) on the active surface of the one or more semiconductor die (2) ([0068]).
With respect to claim 19, Yamagata ‘654 teaches wherein the over-mold structure (31 and 39) is configured to serve as a passivation layer for one or both of the 
With respect to claim 20, Yamagata ‘654 teaches wherein the over-mold structure (31 and 39) comprises: a first over-mold material layer (31) substantially surrounding the active surface of the one or more semiconductor die (2) and the one or more conductive stud (post structure); and a second over-mold material layer (39) disposed about the one or more conductive contact (35 and 37) over first over-mold material layer (31), wherein the one or more conductive contact (35 and 37) defines the land grid array interface on a surface of the second over-mold material layer (39) ([0067-0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata ‘654 as applied to claim 14 above, and further in view of Lee et al. (US Patent Application Publication 2019/0267314, hereinafter Lee ‘314) of record.
With respect to claim 18, Yamagata ‘654 teaches the device as described in claim 14 above with the exception of the additional limitation wherein each of the one or more conductive stud is a terminal of a redistribution layer or other arrangement 
However, Lee ‘314 teaches (FIG. 1) conductive studs (21) as terminals of a redistribution layer or other arrangement comprising one or more levels of conductors (17 and 18) that forms a directly metallized connection to the active surface of the one or more semiconductor die (14) ([0017]) to connect overlying metal lines to portions of an underlying integrated circuit ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the one or more conductive stud of Yamagata ‘654 as a terminal of a redistribution layer or other arrangement comprising one or more levels of conductors that forms a directly metallized connection to the active surface of the one or more semiconductor die as taught by Lee ‘314 to connect overlying metal lines to portions of an underlying integrated circuit.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata ‘654 as applied to claim 14 above, and further in view of Lee et al. (US Patent Application Publication 2012/0153493, hereinafter Lee ‘493) of record.
With respect to claims 21 and 22, Yamagata ‘654 teaches the device as described in claim 14 above with the exception of the additional limitations wherein the one or more semiconductor die comprises a plurality of semiconductor dies arranged in a multi-die package; and comprising an electrical interconnect between two or more of the plurality of semiconductor dies in the multi-die package.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the one or more semiconductor die of Yamagata ‘654 comprising a plurality of semiconductor dies arranged in a multi-die package; and comprising an electrical interconnect between two or more of the plurality of semiconductor dies in the multi-die package as taught by Lee ‘493 to provide electrical signal interconnections between a plurality of semiconductor dies in a multi-chip package capable of performing a diverse array of functions in a single package.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896